DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Martin W. Regehr (Reg. No. 73,655) on August 4, 2021.
The application has been amended as follows: 

IN THE CLAIMS
8-13.	(Canceled)

Allowable Subject Matter
Claims 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, singularly or in combination, the limitations “the negative-capacitance piezoelectric stack comprising…a non-piezoelectric layer, on the first piezoelectric layer…the non-piezoelectric layer being interposed between the first piezoelectric layer and the second piezoelectric layer” as recited in claim 21.  Although newly discovered U.S. Patent 11,043,591 to Gros-Jean et al. teaches in Fig. 5 and negative-capacitance piezoelectric stack as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Reference A (US 11,043,591 B2) is cited as teaching a ferroelectric field effect transistor (FeFET).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/CUONG Q NGUYEN/Primary Examiner, Art Unit 2811